Citation Nr: 0814300	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fetal alcohol syndrome 
(FAS). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Portland, Oregon, (hereinafter RO).  The case was 
remanded for additional development in March 2006, and the 
case is now ready for appellate review.   

In July 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDING OF FACT

There are private and VA medical opinions of record 
indicating that FAS was aggravated by active service that are 
not contradicted by any other medical opinion of record.  


CONCLUSION OF LAW

FAS was aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304(b), 
3.306 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for FAS.  This is so because the Board is 
taking action favorable to the veteran in the decision below.  
As such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  As discussed above, although congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  Under VAOPGCPREC 82-90 a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  

The record reveals numerous VA and private clinical records 
diagnosing the veteran with FAS.  As this condition was not 
reflected on the May 1976 entrance examination, the 
presumption of sound condition attaches in this case.  In 
order to rebut the presumption that FAS did not exist prior 
to service, there must be clear and unmistakable evidence 
both that FAS existed prior to service and that FAS was not 
aggravated by service.  See VAOPGCPREC 3-03; Cotant, 17 Vet. 
App. at 116 (2003).  Because FAS is a congenital disease and 
existed prior to the veteran's birth, much less prior to 
service, the existence of this condition prior to service is 
clear and unmistakable.  As such, the first "prong" 
necessary to rebut the presumption of soundness has been met.  

With respect to the second "prong," the analysis used to 
determine whether this prong has been met is essentially the 
same as that used to resolve the ultimate question for the 
Board; namely, whether the underlying pathology associated 
with FAS was worsened by service.  See Jensen, supra.  In 
this regard, the evidence of record includes an October 1990 
statement from an individual, D.E.R., Ph.D., who indicated 
that her dissertation was on FAS.  After meeting with the 
veteran three times and reviewing the veteran's clinical 
history, she concluded that the veteran's FAS "should have 
prevented him from qualifying for military service and that 
his problems were exacerbated by his service."  She 
indicated that the veteran suffers from a "lifelong, 
chronic, debilitating and incurable disease."  

In light of the October 1990 opinion, the Board in its remand 
requested that the veteran be provided a VA examination to 
determine whether FAS was aggravated by service.  Such an 
examination was afforded the veteran in May 2006, and the 
reports from this examination document that the claims file 
was reviewed prior thereto.  Following a review of the claims 
file and examination of the veteran, the examiner concluded 
it was "difficult to believe" that the veteran's military 
service did not exacerbate the veteran's FAS, and "using the 
'as likely as not' maxim, that the lifelong depression, 
failure to integrate into any segment of society and 
resultant suicide attempts, DID, as likely as not, begin with 
his repeated failures and the related humiliations 
experienced in the Army."  Also obtained subsequent to the 
Board remand was another medical opinion, this one completed 
in November 2007, concluding that the veteran should hot have 
been allowed into the military due to his FAS. 

The record does not reveal a medical opinion that contradicts 
the positive medical opinions set forth above.  FAS was 
aggravated in service. Service connection may be granted for 
FAS on the basis of aggravation. 


ORDER

Service connection for that portion of FAS that was 
aggravated by service is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


